Citation Nr: 0126183	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran performed verified active duty service from May 
1991 to August 1991, and from December 1991 to June 1992.  He 
also served with the Air National Guard, and performed 
service in the Persian Gulf.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

A chronic mood disorder is not related to the veteran's 
active duty service, or any period of active duty for 
training.


CONCLUSION OF LAW

A chronic mood disorder was not incurred or aggravated during 
a term of active duty or active duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159 and 3.326). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records reveals that in April 
1989 an enlistment examination found that the appellant was 
psychiatrically normal.

There are no service medical records revealing complaints or 
findings pertaining to a mood disorder or any other 
psychiatric disorder during the veteran's periods of active 
duty service.

In October 1992, the appellant was seen by an Air National 
Guard flight surgeon following complaints of difficulty 
sleeping after serving as a jury member at a civilian murder 
trial.  A diagnosis was not entered, however, outpatient 
records from December 1992, record a diagnosis of post 
traumatic stress syndrome.  These records do not include a 
diagnosis of a mood disorder.
 
In a November 1992 letter, a VA psychologist reported that 
the veteran displayed post traumatic stress disorder (PTSD) 
symptomatology, and he related the symptoms to the 
appellant's service in the Persian Gulf.  The veteran was 
reported to continue to be in psychotherapy, and the examiner 
opined that his flight status should not be reinstated.  

In an undated VA psychology report psychological testing 
results were reported to suggest diagnoses of PTSD and a 
dissociative disorder not otherwise specified.  These 
disorders were judged not to be mutually exclusive.  The 
examiner related the problems with activities while serving 
in the Persian Gulf.  Details regarding the veteran's 
treatment in 1992 and 1993 were noted in a subsequent May 
1996 letter from this therapist.  In no document did the 
psychotherapist diagnose a mood disorder.

A VA examination was conducted in February 1993 with regard 
to PTSD, following which the examiner diagnosed a generalized 
anxiety disorder and dysthymia.  A mood disorder was not 
diagnosed.  

The veteran was seen at the Stillwater Medical Center in 
April 1993 after being brought in from his workplace due to 
irrational behavior during the recent past.  The veteran was 
noted to have served in Desert Storm.  Following a mental 
status examination a diagnosis of probable acute situational 
stress reaction was made.
 
In a June 1993 report, an Air National Guard Medical Board 
reported a diagnosis of PTSD and determined that PTSD began 
in November 1992, that is, after the appellant's separation 
from active duty.  It was also found that the condition was 
permanently aggravated by service.  Disqualification from 
worldwide duty was recommended.  

On Sunday, April 3, 1994, was admitted to a VA hospital after 
being "real aggressive" at work.  The appellant reported 
that on Friday night (April 1, 1994) he began to become 
"hyper."  This event followed a few days of "staying up" 
studying for a speech exam.  On April 2, 1994, he went out 
dancing and had a bit to drink.  The veteran then began to 
experience what thought were flashbacks about burying bodies 
in the Persian Gulf, and began to cry.  Prior to that date 
the veteran denied ever having an episode of being "hyper," 
and he believed his drinking and sleep deprivation accounted 
for his behavior.  The appellant told the examiner that he 
did not serve in the Persian Gulf during the war, but only 
between May and August 1991.  At admission the diagnosis was 
rule out manic depression.

While hospitalized a mental status examination revealed that 
the appellant was oriented, cooperative, friendly.  He showed 
no evidence of psychomotor retardation, hyperactivity, or 
abnormal mannerisms.  His memory was satisfactory, and there 
was no evidence of any delusions.  There was questionable 
evidence of flashbacks of dead bodies due to his Gulf War 
service.  There were no signs of then current suicidal or 
homicidal ideation.  Visual hallucinations centered around 
dead bodies.  Auditory hallucinations were denied.  The 
appellant's judgment was fair to good, there was no flight of 
ideas, ideas of reference, or tangentially.  His mood was 
appropriate and he not appear grossly depressed.  The 
veteran's affect was appropriate, albeit slightly blunted.  
The diagnosis at discharge was mood disorder, not otherwise 
specified.

The veteran was hospitalized at the Eastern State Hospital in 
June 1994 following a suicide attempt.  The veteran was 
diagnosed with an adjustment disorder with disturbance of 
mood and conduct, and suicide gesture.  The veteran was also 
diagnosed with personality disorder not otherwise specified.  

Records from the Edwin Fair Community Health Center reflect 
psychiatric treatment in 1994 and 1995.  The records reflect 
reported diagnoses of PTSD, and a bipolar disorder.  A mood 
disorder was not diagnosed.

Associated with the claims folder is a copy of court minutes 
regarding a mental health hearing conducted in 1994.  A 
county court in Oklahoma found the veteran mentally ill under 
the state laws.  Medical treatment was ordered.  

A VA psychiatric examination was conducted in November 1994.  
The appellant reported a history of stressful experiences 
associated with serving in the Persian Gulf, to include 
viewing burned bodies of enemy soldiers, as well as a 
postservice history of suicidal ideation.  The examiner 
diagnosed an atypical bipolar affective disorder.  The 
examiner opined that the veteran experienced stressors during 
his service in the Persian Gulf, and that the stressors may 
have accentuated his bipolar affective symptoms.  The 
examiner added that the bipolar affective disorder did not 
become prevalent until after the tension of his Persian Gulf 
experience.  

A general VA medical examination, also conducted in November 
1994, diagnosed a bipolar disorder.

In statements dated in February and March 1996, individuals 
familiar with the veteran reported their observations of his 
mood swings.  

In a March 1996 report from the Talioferro Center, diagnoses 
of a bipolar disorder and rule out PTSD with delayed onset 
are noted.  

In March 1996, the veteran appeared at the RO and testified 
before a hearing officer regarding a claim of entitlement to 
service connection for PTSD and other matters related to his 
Persian Gulf service.  The veteran described the nature and 
circumstances of his duties while in theater, and provided 
his recollections regarding incidents associated with that 
period of service.  Evidence regarding diagnosis of PTSD, as 
well as references to mood swings and a bipolar disorder, was 
discussed and submitted.

An Air Force Medical Board examination was conducted in 
August 1998.  It noted that the appellant had been discharged 
from the Air National Guard on October 4, 1994, and the 
examiner was to address whether he had a disability on that 
date.  In this regard, the examiner noted service in the Air 
Force reserve and Air National Guard, to include periods of 
active duty from May to September 1989, May to August 1991, 
and December 1991 to June 1992.  The examiner noted that none 
of these dates coincided with the dates of the actual Persian 
Gulf War.

The examiner noted that the appellant had made claims that he 
was psychologically traumatized by seeing and hauling away 
dead Iraqi soldiers which led to the development of PTSD.  
Since making those claims, however, the appellant reportedly 
"misunderstood his symptoms" and PTSD was now ruled out.  
The veteran further specifically denied serving in combat, or 
serving in close proximity to dead soldiers.  The appellant 
stated that his only contact with dead bodies was when he 
purchased a few photographs at a store while stationed in 
Saudi Arabia.  The veteran admitted that prior diagnoses of 
PTSD were based on his false information.  The veteran denied 
any delusional behavior while stationed in Saudi, and he no 
longer endorsed PTSD symptoms.  

While in Saudi, however, the veteran retrospectively recalls 
having short periods of time, lasting one to two days, during 
which he was extremely irritable and depressed.  He also 
described having feelings of increased energy, a decreased 
need for sleep, increased goal directed activity, racing 
thoughts, and difficulty concentrating.  Upon returning to 
the United States these symptoms occurred intermittently but 
the veteran denied seeking any treatment.  

As for whether the veteran's medical condition on October 4, 
1994, the examiner reviewed the appellant's April 1994 VA 
hospitalization report.  He then noted the veteran's report 
that between April and October 1994 he experienced vague 
"mood" symptomatology.  During these times he had increased 
energy, increased goal directed activity, a decreased need 
for sleep, increased irritability, he engaged in risk taking 
behavior, he was more talkative, he had racing thoughts, and 
was distractible.  The veteran reported that prior to 1994, 
he had low level depressed consistent with dysthymia where, 
on more days than not, he felt depressed, irritable, 
hopeless, worthless, agitated, and socially withdrawn.  Five 
prior suicide attempts/gestures were also noted.  Following a 
mental status examination the examiner diagnosed a mood 
disorder not otherwise specified.  It was opined that this 
disorder was present from April 1994 in light of the VA 
hospital report.  The examiner noted, however, that the 
appellant frequently contradicted himself and was known to 
provide only vague symptomatology.  

Based on this report, the Air National Guard noted that the 
veteran had incurred a mood disorder, not otherwise specified 
while entitled to basic pay.

In an undated letter, a licensed psychologist reported that 
he initially saw the veteran in August 1998 and that he 
displayed symptoms of major depression and reported a history 
of an apparent manic type episode.  Based on a review of the 
sessions and information regarding prior mental health 
problems, the psychologist diagnosed a type II bipolar 
disorder and determined that the first onset was in early 
adulthood.  The disorder was judged to be chronic with 
recurring episodes of depression and/or hypermania.

In June 2001, the veteran appeared at the RO and testified 
before the undersigned member of the Board.  He outlined the 
history of his treatment and diagnosis during and after 
service, and described events which occurred while he was 
serving in the Persian Gulf.  The veteran testified that he 
applied for disability benefits from the Social Security 
Administration (SSA), but his claim was rejected.  The 
veteran denied receiving any medical separation benefits from 
the military.

Legal Analysis

Initially, the Board finds that the RO has met its duty to 
assist the appellant in the development of his claim under 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified in pertinent part at 38 C.F.R. §§ 3.102, 
3.159).  In this regard, by virtue of the statement of the 
case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  When the appellant testified before the Board in 
June 2001, they were again given notice of the evidence 
necessary to substantiate the claim.  The duty to suggest 
evidence was met at the time of the hearings pursuant to 38 
C.F.R. § 3.103 (2001).  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, and, in fact, it appears that all evidence 
identified by him relative to this claim has been obtained.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Social Security Administration records do not need to be 
obtained given the veteran's report that the Administration 
rejected his claim.  Multiple VA examinations were conducted, 
and copies of the reports associated with the file.  Hearings 
were conducted before the RO and before the Board and the 
transcripts are associated with the claims folder.  Hence, in 
view of the foregoing, the Board finds that the duty to 
assist and notify the appellant has been fulfilled.

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by service 
in the Armed Forces, including their Reserve components, 38 
C.F.R. §§ 3.1, 3.303(a) (2001), but this service must 
represent "active service."  38 U.S.C.A. § 1110.  

Active service includes active duty, any period of active 
duty for training in which the individual concerned was 
disabled from a disease incurred or aggravated in line of 
duty, and any period of inactive duty training in which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991 & Supp. 2001).  Thus, service connection is 
available for a disability resulting from a disease or injury 
incurred in or aggravated while performing active duty or 
active duty for training, as well as from injury (but not 
disease) incurred in or aggravated while performing inactive 
duty training. 

In this case, the medical evidence reflects diagnoses of 
various psychiatric conditions.  While numerous opinions have 
been offered pertaining to the onset and etiology of these 
disorders the Board's jurisdiction is limited only to whether 
service connection for a mood disorder is warranted.  
38 U.S.C.A. § 7104 (West 1991).  Hence, this decision is 
limited to that question.

In this respect, the service medical records do not show that 
the veteran suffered from a mood disorder while on active 
duty.  Moreover, there is no evidence that the appellant was 
on a period of active duty for training when he was first 
diagnosed with a mood disorder by VA personnel in April 1994.  
While an Air Guard medical board found that the claimant 
incurred a mood disorder while entitled to basic pay, there 
is again no evidence that the appellant at any time between 
May and August 1991, December 1991 and June 1992 suffered 
from a mood disorder, or that such symptoms began while on 
active duty for training.  Further, it is well to note that 
while the veteran in August 1998 reported pre-1994 symptoms 
of low level depression consistent with dysthymia, no 
examiner has ever linked those symptoms to a mood disorder 
that began during a period of active duty or active duty for 
training.  Finally, the Board finds that the veteran's 
credibility as to any medical history that he provides is 
highly suspect.  In this regard, it is well to note that it 
was not until August 1998 that the veteran admitted that he 
never handled dead bodies, that he never served in combat, 
and that he never really had PTSD symptoms.  While these 
admissions go to the question of entitlement to service 
connection for PTSD, they are pertinent in analyzing the 
appellant's overall credibility.  Accordingly, service 
connection for a mood disorder is denied.

In making this decision the Board again notes that it is only 
deciding the issue of entitlement to service connection for a 
mood disorder.  If he desires entitlement to service 
connection for any other psychiatric disorder (e.g. a bipolar 
disorder, etc.) he must file a claim with VA to that effect.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a mood disorder is 
denied. 


REMAND

In April 1993, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran filed a claim to reopen in 1996, which the RO denied 
in August.  In September 1996, the veteran, through his then 
representative, filed a notice of disagreement with this 
determination.  However, a statement of the case has not been 
issued.  Therefore, the matter is pending since 38 C.F.R. 
§ 19.26 requires the issuance of a statement of the case, and 
the matter will be remanded to the RO, rather than referred.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case addressing entitlement to service 
connection for PTSD. 

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

